FOX, J.
The record in this cause is substantially the same as that in State v. Craig, ante, p. 201, decided at the present sitting of this court; at least, it presents the same legal proposition. We deem it unnecessary to repeat what was said in the Craig case as to the right of the State to prosecute an appeal, hut it is sufficient to say that, adopting the conclusions as reached by this court in that case, it follows that the appeal in the case at bar should be dismissed, and it is so ordered.
All concur.